Citation Nr: 1512107	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-37 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than January 11, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel






INTRODUCTION

The Veteran (also referred to herein as 'the appellant') served on active duty from January 1952 to October 1955.

This appeal to the Board of Veterans' Appeals (Board) arises from July 2008 and October 2008 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.  In the July 2008 rating decision, the RO granted service connection for PTSD and assigned an initial disability rating of 70 percent, effective January 11, 2007.  In July 2008, the Veteran filed a notice of disagreement (NOD) with the effective date assigned for that award.  

In the October 2008 rating decision, the RO, inter alia, denied entitlement to an earlier effective date for the award of service connection for PTSD.  Thereafter, in October 2008, the Veteran filed an NOD and, in August 2010, the RO issued a statement of the case.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.  

In August 2011, the Veteran testified at a hearing before an Acting Veterans Law Judge at the RO.  A transcript of that hearing is associated with the claims file.  

In March 2012, the Board issued a decision which, inter alia, denied an effective date earlier than January 11, 2007, for the award of service connection for PTSD.

In May 2012, the Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  Due to the death of the appellant, the Court dismissed the appeal in a November 2012 memorandum decision; mandate was issued in February 2013.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.



FINDING OF FACT

On March 6, 2015, the Board was informed that the Veteran died on July [redacted], 2012, as verified by a Social Security Administration report.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106). 

In this regard, the Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. 
§ 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).


ORDER

The appeal is dismissed.


____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


